Case 2:19-cv-01444-GW-KS Document 37 Filed 06/14/19 Page 1 of 4 Page ID #:639




  1 Ekwan E. Rhow - State Bar No. 174604
       erhow@birdmarella.com
  2 Grace W. Kang - State Bar No. 271260
       gkang@birdmarella.com
  3 A. Howard Matz - State Bar No. 55892
       hmatz@birdmarella.com
  4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  5 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  6 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  7
    Nicholas P. Groombridge (pro hac vice)
  8    ngroombridge@paulweiss.com
    Jenny C. Wu (pro hac vice)
  9    jcwu@paulweiss.com
    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 10 1285 Avenue of the Americas
    New York, New York 10019-6064
 11 Telephone: (212) 373-3000
    Facsimile: (212) 757-3990
 12
 13 Attorneys for Defendant Twitter, Inc.
 14                       UNITED STATES DISTRICT COURT
 15        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 16
 17 BLACKBERRY LIMITED, a Canadian               CASE NO. 2:19-cv-01444-GW (KSx)
    corporation,
 18                                              STIPULATION TO EXTEND TIME
                 Plaintiff,                      TO RESPOND TO FIRST
 19                                              AMENDED COMPLAINT AND
          vs.                                    BRIEFING SCHEDULE ON
 20                                              MOTION TO DISMISS
    TWITTER, INC., a Delaware
 21 corporation,
 22              Defendant.
 23
 24
 25
 26
 27
 28
                                                              Case No. 2:19-cv-01444-GW (KSx)
           STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
                           BRIEFING SCHEDULE ON MOTION TO DISMISS
Case 2:19-cv-01444-GW-KS Document 37 Filed 06/14/19 Page 2 of 4 Page ID #:640




  1         Plaintiff Blackberry Limited (“Blackberry”) and Defendant Twitter, Inc.
  2 (“Twitter”) (collectively, the “Parties”), by and through their respective undersigned
  3 counsel, stipulate and agree as follows:
  4         WHEREAS, Blackberry filed a First Amended Complaint in this action on
  5 June 4, 2019;
  6         WHEREAS, Twitter’s response to the First Amended Complaint is currently
  7 due on June 18, 2019;
  8         WHEREAS, the Parties have agreed to a seven (7) day extension of time for
  9 Twitter to move or otherwise respond to the First Amended Complaint;
 10         WHEREAS, the Parties have agreed to a briefing schedule and hearing date
 11 for Twitter’s Motion to Dismiss the First Amended Complaint;
 12         WHEREAS, the Parties have agreed to a five (5) page extension of the page
 13 limit for the Parties’ memoranda of points and authorities under Local Rule 11-6 in
 14 connection with Twitter’s Motion to Dismiss the First Amended Complaint;
 15         WHEREAS, this is the Parties’ first request to extend time to respond to the
 16 First Amended Complaint; the Parties previously stipulated to a fifteen (15) day
 17 extension of time to respond to the initial Complaint under Local Rule 8-3;
 18         THEREFORE, IT IS HEREBY STIPULATED AND AGREED:
 19         1.    The deadline for Twitter to move or otherwise respond to the First
 20 Amended Complaint shall be extended by seven (7) days from June 18, 2019 to
 21 June 25, 2019;
 22         2.    The briefing schedule for Twitter’s Motion to Dismiss the First
 23 Amended Complaint shall be as follows:
 24               a.    Twitter’s Motion to Dismiss shall be filed on or before June 25,
 25 2019;
 26               b.    Blackberry’s Opposition to Twitter’s Motion to Dismiss shall be
 27 filed on or before July 24, 2019;
 28               c.    Twitter’s Reply in Further Support of the Motion to Dismiss
                                              1                 Case No. 2:19-cv-01444-GW (KSx)
            STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
                            BRIEFING SCHEDULE ON MOTION TO DISMISS
Case 2:19-cv-01444-GW-KS Document 37 Filed 06/14/19 Page 3 of 4 Page ID #:641




  1 shall be filed on or before August 15, 2019;
  2        3.    The hearing date on Twitter’s Motion to Dismiss shall be set for
  3 August 29, 2019 at 8:30 a.m.;
  4        4.    The page limit for the Parties’ memoranda of points and authorities in
  5 connection with the Motion to Dismiss briefing shall be extended five (5) pages
  6 under Local Rule 11-6.
  7
  8
  9 IT IS SO STIPULATED.
 10
 11
 12
 13
 14 DATED: June 14, 2019                 QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP
 15
 16
                                         By:         /s/ Yury Kapgan
 17
                                                           Yury Kapgan
 18                                            Attorneys for Plaintiff Blackberry Limited
 19
 20 DATED: June 14, 2019                 BIRD, MARELLA, BOXER, WOLPERT,
                                         NESSIM, DROOKS, LINCENBERG &
 21
                                         RHOW, P.C.
 22
 23                                      By:         /s/ Grace W. Kang
 24                                                        Grace W. Kang
 25                                            Attorneys for Defendant Twitter, Inc.

 26
 27
 28
                                             2                Case No. 2:19-cv-01444-GW (KSx)
           STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
                           BRIEFING SCHEDULE ON MOTION TO DISMISS
Case 2:19-cv-01444-GW-KS Document 37 Filed 06/14/19 Page 4 of 4 Page ID #:642




  1                             ATTORNEY ATTESTATION
  2        Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I, Grace W. Kang, hereby attest
  3 that all other signatories listed, and on whose behalf this filing is submitted, concur
  4 in the filing’s content and have authorized this filing.
  5
  6 DATED: June 14, 2019                  BIRD, MARELLA, BOXER, WOLPERT,
                                          NESSIM, DROOKS, LINCENBERG &
  7
                                          RHOW, P.C.
  8
  9                                       By:         /s/ Grace W. Kang
 10                                                         Grace W. Kang
                                                Attorneys for Defendant Twitter, Inc.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              3                Case No. 2:19-cv-01444-GW (KSx)
            STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
                            BRIEFING SCHEDULE ON MOTION TO DISMISS
